

Exhibit 10.172 
 

--------------------------------------------------------------------------------

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.


SEVENTEENTH AMENDMENT TO CONTRACT FOR ALASKA ACCESS SERVICES


This SEVENTEENTH AMENDMENT TO THE CONTRACT FOR ALASKA ACCESS SERVICES
(“Seventeenth Amendment”) is entered into effective as of December 8, 2009
(“Effective Date”), by and between GENERAL COMMUNICATION, INC. and its
indirectly, wholly-owned subsidiary, GCI COMMUNICATION CORP., both Alaska
corporations (together, “GCI”) with offices located at 2550 Denali Street, Suite
1000, Anchorage, Alaska 99503-2783 and MCI COMMUNICATIONS SERVICES, INC., d/b/a
VERIZON BUSINESS SERVICES (successor-in-interest to MCI Network Services, Inc.,
which was formerly known as MCI WORLDCOM Network Services (“Verizon”) with
offices located at 1133 19th Street N.W. Washington, D.C. 20036 (GCI with
Verizon, collectively the “Parties,” and individually, a “Party”).


RECITALS


WHEREAS, GCI and Verizon entered into that certain Contract for Alaska Access
Services dated January 1, 1993 (“Original Agreement”), as amended by (i) the
First Amendment to Contract for Alaska Access Services dated as of March 1,
1996, (ii) the Second Amendment to Contract for Alaska Access Services dated as
of January 1, 1998, (iii) the Third Amendment to Contract for Alaska Access
Services dated as of March 1, 1998, (iv) the Fourth Amendment to Contract for
Alaska Access Services dated as of January 1, 1999, (v) the Fifth Amendment to
Contract for Alaska Access Services dated as of August 7, 2000, (vi) the Sixth
Amendment to Contract for Alaska Access Services dated as of February 14, 2001,
(vii) the Seventh Amendment to Contract for Alaska Access Services dated as of
March 8, 2001, (viii) the Eighth Amendment to Contract for Alaska Access
Services dated as of July 1, 2003, (ix) the Ninth Amendment to Contract for
Alaska Access Services dated as of January 23, 2005, (x) the Tenth Amendment to
Contract for Alaska Access Services dated as of May 1, 2006, (xi) the Eleventh
Amendment to Contract for Alaska Access Services dated as of January 1, 2007,
(xii) the Twelfth Amendment to Contract for Alaska Access Services dated as of
December 13, 2007, (xiii) the Thirteenth Amendment to Contract for Alaska Access
Services dated as of December 21, 2007, (xiv) the Fourteenth Amendment to
Contract for Alaska Access Services dated as of May 15, 2008, and the Fifteenth
Amendment to Contract for Alaska Access Services dated as of May 5, 2009, and
the Sixteenth Amendment to Contract for Alaska Access Services dated as of
October 13, 2009(collectively, “Agreement”), which set forth the general terms
and conditions under which GCI provides certain telecommunications services to
Verizon;


WHEREAS, MCI Communications, Inc. exercised its option to terminate the switched
access portion of the Agreement effective as of December 8, 2009, via a notice
for Termination of Services.  The Parties have reached an agreement in principle
on the terms for that service, but are negotiating, but have not completed, a
definitive agreement to include all of the terms and conditions for switched
access services.  The Parties therefore mutually agree to void the
aforementioned notice for Termination of Services, and continue to have GCI
provide switched access services to Verizon in accordance with the terms of the
Agreement;; and


WHEREAS, the Parties desire to further modify the Agreement in accordance with
the terms and conditions set forth herein.






 
 

--------------------------------------------------------------------------------

 


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:


 
1.
The above Recitals are true and correct and the Parties agree to incorporate
same into the Agreement.



 
11.
Term.  Section 3, Term shall be deleted in its entirety and replaced with the
following:



“3.A.           For all *** provided by *** to *** under this Agreement, except
for the *** term set forth in subsection B, below and the *** term in section C,
below, the term of this Agreement is *** from ***, *** (through ***), *** (***)
*** (***) ***, which shall be ***  unless *** the *** by providing written
notice of *** (***) *** to the commencement of any renewal option. For SEDs
Services (Networx ***) as added by the Fifteenth Amendment, such *** are ***
provisions set forth in ***, ***, of the Agreement.


B.           For *** provided by *** to *** hereunder only, the term *** is ***,
with *** to *** the *** by *** of *** at *** (***) *** the *** of any *** or ***
the *** agreement for *** is *** Parties.


C.           For *** provided by *** to *** hereunder ***, ***, ***, *** the ***
the *** and the ***.  In the *** (i) the *** the *** and the *** (ii) the ***
the ***, ***may *** the ***.  Such *** shall be *** the *** that the ***, as
***.




III.           Effect of Amendment.  All other terms and conditions of the
Agreement not expressly modified by this Seventeenth Amendment shall remain in
full force and effect.  The Parties hereby affirm and agree such terms remain
binding.


IV.           Further Assurances.  The Parties shall cooperate in good faith,
and enter into such other instruments and take such actions, as may be necessary
or desirable, to fully implement the intent of this Seventeenth Amendment.


V.           Counterparts; Signatures.  This Seventeenth Amendment may be
executed in counterparts, each of which shall be deemed an original and both of
which shall constitute one and the same instrument.  When signed by each Party’s
authorized representative, a facsimile copy of this Seventeenth Amendment shall
have the same force and effect as one bearing an original signature.


VI.           Entire Agreement.  This Seventeenth Amendment, together with the
Agreement, including exhibits hereto and other documents incorporated by
reference, contains the complete agreement of the Parties with regard to the
subject matter herein and supersedes and replaces all other prior contracts and
representations concerning its subject matter.  In the event of a conflict
between the terms of this Seventeenth Amendment and the Agreement, the terms of
this Seventeenth Amendment shall control.  Any further amendments to the
Agreement must be in writing and signed by authorized representatives of both
Parties.


IN WITNESS WHEREOF, the Parties hereto each acting with proper authority have
executed this Seventeenth Amendment as of the Effective Date.


MCI COMMUNICATIONS SERVICES, INC.


By: /s/ Peter H. Reynolds

Printed Name: Peter H. Reynolds

Title: Director


GCI COMMUNICATION CORP.


By: /s/ Natalie Blaylock
Natalie Blaylock
Vice President & General Manager, Network Access Services


GENERAL COMMUNICATION, INC.


By: /s/ Natalie Blaylock
Natalie Blaylock
Vice President & General Manager, Network Access Services









 
 
 

--------------------------------------------------------------------------------

 
